DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Regarding rejections under 101, applicant’s amendments have overcome the
previous rejections.
	Applications amendments have overcome the rejections of claim 1 under 112(a) and 112(b).  However, Applicant’s clarifying amendments have necessitated the previously unpresented prior art rejections below.
	Regarding rejections under 112(b), For Claims 3, 6, and 11 are maintain for the following reason: Applicant failed to address the interpretation of Claim 3 by the Examiner. Applicant also failed to further correct discrepancies made in Claim 6 and 11 that were also made in independent Claims 1.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

Claims 6 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for momentary stoppages (claims 6, and 11), does not reasonably provide enablement for any and all of a “plurality of problems” which could encompass a wide and diverse array of technological issues, both known and unknown.  In light of the specification, the applicant’s intended interpretation of plurality of problems remains unclear. For the purpose to continue examination, the examiner interprets plurality of problems to be momentary stoppages.

Dependent claims 7-10 inherent the deficiencies of their base claims and are likewise rejected.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 11 recite “works for resolving a plurality of problems for simultaneously occurring in a system” in the first sentence of each claim. It is unclear what the applicant is “resolving a plurality of problems” for. The phrase “simultaneously occurring” follows leaving the examiner to question the limitation’s intended use. Examiner suggests that the applicant clarify their intent by clearly stating intended use.

	Regarding claim 6, the limitation “A work assistance device that assists works for resolving a plurality of problems for simultaneously occurring in a system having a plurality of devices for producing products, the work assistance device comprising: a processor configured to acquire, at occurrence of the plurality of problems, actual historical information on a processing time desired to previously produce the product in each of the devices; perform maximum a posteriori probability estimation of a processing time desired to produce the product in each of the devices, based on prior distribution stored in a storage unit and the acquired actual historical information on the processing time; and determine a work priority order of each of the devices based on the estimated processing times, and output the work priority order”, is unclear because the claimed elements are inconsistent with the specification and the drawings.
It appears the limitation should read, A work assistance device that assists resolution of a momentary stoppages of simultaneous occurrence in a system consisting of a plurality of devices for producing products, the work assistance device comprising: a processor configured to: acquire, at the simultaneous occurrence of momentary stoppages, historical data of processing time to previously produce a product in each device; perform maximum a posteriori probability estimation of a processing time to produce a product in each device, based on acquired historical data on the processing time; and determine a work priority order of each of the devices based on the estimated processing times, and output the work priority order.
Since claims are to be interpreted in light of the specification, the ambiguity created when the two are inconsistent renders the claim indefinite. See MPEP § 2111; “during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” For the purposes of applying prior art, Examiner is interpreting the limitation to be “A work assistance device that assists resolution of a momentary stoppages of simultaneous occurrence in a system consisting of a plurality of devices for producing products, the work assistance device comprising: a processor configured to: acquire, at the 
Corresponding interpretation applies to claim 11.
Claim 3 recites “the processor determines the device having the longest estimated processing time among the devices included in the line as the first device in the work priority order in the line”. It is unclear which line the applicant is “resolving a plurality of problems” for. The phrase “simultaneously occurring” follows leaving the examiner to question the limitation’s intended use. Examiner suggests that the applicant clarify their intent by clearly stating intended use. 
Claim 3 also recites “and determines the work priority order of the second and subsequent devices in the order of the device immediately ahead of the first device, the device immediately behind the first device, the device ahead of the first device by two, the device behind the first device by two, ... the device ahead of the first device by n, the device behind the first device by n”. It is unclear whether the intent of the applicant is performing a probability estimation on each of the devices in this manner or prioritizing the repair of the devices in this order. For purposes of this examination, the examiner interprets this limitation as probability estimation of each device.
All dependent claims inherent the deficiencies of their independent claims and are likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihisa (JP2010026725, 17-07-2008), in view of Mamora (JP2004246628, 15-05-2009).

Regarding Claim 1, Yoshihisa teaches a work assistance device [0006] that assists resolution of  momentary stoppages simultaneously occurring in a system (multiple machines are out of operation) having a plurality of devices for producing products ([0018], [0006]), the 
Regarding Claim 2, Yoshihisa further teaches The work assistance device of claim 1, wherein when the system has a line configured to sequentially execute a work for producing the products in the plurality of devices ([0001], [0016], [0017]), the processor determines the device having a longest estimated processing time among the devices included in the line as a first device in the work priority order in the line ([0018]), and determines the work priority order of second and subsequent devices in the decreasing order of effects of the devices when stopped on the first device ([0018], [0019], and [0022]). It would be predictable to one of ordinary skill in 
Regarding Claim 3, Yoshihisa further teaches The work assistance device of the claim 2, wherein between the plurality of devices, a buffer for storing the products is not provided, or a buffer capable of storing the products less than a predetermined number of products is provided, and  24Atty. Dkt. No.: 16-00729the processor determines the device having the longest estimated processing time among the devices included in the line as the first device in the work priority order in the line ([0018]), and determines the work priority order of the second and subsequent devices in the order of the device immediately ahead of the first device, the device immediately behind the first device, the device ahead of the first device by two, the device behind the first device by two, ... the device ahead of the first device by n, the device behind the first device by n [0007-0008].
Regarding Claim 4, Yoshihisa The work assistance device of claim 2, wherein when the system has the plurality of work lines ([0006] Examiner’s Note: multiple machines equates to plurality of work lines), the processor estimates a production plan completion time of each of the plurality of work lines by using the estimated processing times ([0007, 0017, 0018]), and determines the work priority order from the devices included in the work line having a later estimated production plan completion time [0018].
Regarding Claim 6, Yoshihisa teaches a work assistance method [0006] that assists works for resolving a plurality of problems for simultaneously occurring in a system (multiple machines are out of operation) having a plurality of devices for producing products ([0018], [0006]), the work assistance method causing a computer to execute a process, the process comprising: acquiring, at occurrence of the momentary stoppages [0017], historical information on a processing time to previously produce the product in each of the devices ([0007, 0017, 0018]); determine, in response to the momentary stoppages, a work priority order of  a momentary stoppage work based on the estimated processing times [0018]; and execute the momentary stoppage work according to the work priority order based on an estimation result of 
Yoshihisa doesn’t specifically teach storing of prior distribution or estimation of processing time to produce a production. However in a related field, Mamora teaches a memory configured to store a prior distribution of a processing time desired to produce a product in each of the devices in a production plan [0017-0019]; perform maximum a posteriori probability estimation of the processing time (standard time) desired to produce the product in each of the devices, based on the prior distribution (work record data) stored in the memory (storage device) and the acquired historical information on the processing time ([0017-0019]). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Yoshihisa to incorporate the teachings of Mamoru by including: the storing of distribution data and the acquisition of an estimated processing time in order to accurately compute a work priority and recovery/production time of products post stoppage.
Regarding Claim 7, Yoshihisa further teaches The work assistance method of claim 6, wherein when the system has a line configured to sequentially execute a work for producing the products in the plurality of devices ([0001], [0016], [0017]), the processor determines the device having a longest estimated processing time among the devices included in the line as a first device in the work priority order in the line ([0018]), and determines the work priority order of second and subsequent devices in the decreasing order of effects of the devices when stopped on the first device ([0018], [0019], and [0022]). It would be predictable to one of ordinary skill in the art to resolve the issue of the device that has the longest processing time first to exercise economical competency (i.e. less down time saves cost). See MPEP 2143.02 (II).
Regarding Claim 8, Yoshihisa further teaches The work assistance method of the claim 7, wherein between the plurality of devices, a buffer for storing the products is not provided, or a buffer capable of storing the products less than a predetermined number of products is 

Regarding Claim 9, Yoshihisa The work assistance method of claim 7, wherein when the system has the plurality of work lines ([0006] Examiner’s Note: multiple machines equates to plurality of work lines), the processor estimates a production plan completion time of each of the plurality of work lines by using the estimated processing times ([0007, 0017, 0018]), and determines the work priority order from the devices included in the work line having a later estimated production plan completion time [0018].
Regarding Claim 11, Yoshihisa teaches a non-transitory computer-readable recording medium storing therein a program that assists works for resolving a plurality of problems for simultaneously occurring in a system (multiple machines are out of operation) having a plurality of devices for producing products ([0018], [0006]), the work assistance device comprising: a processor configured to acquire, at occurrence of the momentary stoppages [0017], historical information on a processing time to previously produce the product in each of the devices ([0007, 0017, 0018]); determine, in response to the momentary stoppages, a work priority order of  a momentary stoppage work based on the estimated processing times [0018]; and execute the momentary stoppage work according to the work priority order based on an estimation result of a bottleneck step in a work line for producing products and a production completion time in the work line [0018]. Yoshihisa doesn’t specifically teach storing of prior distribution or estimation of processing time to produce a production. However in a related field, Mamora teaches a memory configured to store a prior distribution of a processing time desired .

Claim 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihisa and Mamora, in view of Ikeda (WO2017187511A1, 02-11-2017).

Regarding Claim 5, the combination of the above teach all of the limitations of Claim 4. The combination fails to teach wherein the processor estimates the processing time of the product that is yet to be produced in each of the plurality of work lines, based on actual historical information 3PATENTFujitsu Ref. No.: 16-00729 App. Ser. No.: 16/163,740on the processing time of a product that is similar to the unproduced product, to estimate the production plan completion time of each of the plurality of work lines. However, in a related field, Ikeda teaches a generation unit acquiring, from a production plan information DB, production plan information related to figure numbers for which setup work is yet to be performed (Abstract, pg. 4, paragraph 4). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Yoshihisa and Mamoru to incorporate the teachings of Ikeda by including: the estimation of the processing time of a product not yet to be produced in order to accurately compute a work priority and recovery/production time of products post stoppage.
.
Conclusion
	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NATALIE HULS/Primary Examiner, Art Unit 2863